UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-2148


MERVIN HINSON-BEY,

                Plaintiff - Appellant,

          v.

CITY OF ALBERMARLE POLICE DEPARTMENT; B. J. TIPTON, Officer,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:16-cv-00402-CCE-JLW)


Submitted:   February 16, 2017            Decided:   February 21, 2017


Before GREGORY, Chief Judge,       DUNCAN,      Circuit   Judge,   and
HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mervin Hinson-Bey, Appellant Pro Se.     Bradley Philip Kline,
CRANFILL, SUMNER & HARTZOG, LLP, Charlotte, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Mervin       Hinson-Bey       appeals         the    district       court’s     order

dismissing      with     prejudice      his   42    U.S.C.     § 1983       (2012)   civil

rights action for failure to state a claim.                              On appeal, we

confine    our    review     to   the     issues      raised    in    the    Appellant’s

brief.     See 4th Cir. R. 34(b).                  Because Hinson-Bey’s informal

brief    does    not     challenge   the      basis      for   the   district      court’s

disposition, Hinson-Bey has forfeited appellate review of the

court’s order.           See Williams v. Giant Food Inc., 370 F.3d 423,

430 n.4 (4th Cir. 2004).                Accordingly, we affirm the district

court’s judgment.           We dispense with oral argument because the

facts    and    legal     contentions      are     adequately        presented     in   the

materials       before    this    court    and     argument      would      not   aid   the

decisional process.



                                                                                  AFFIRMED




                                              2